      Case 3:18-cv-01955-H-LL Document 48 Filed 05/13/19 PageID.287 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11
12
     CELLULAR TRANSITIONS, LLC,                           Case No.: 18-cv-01955-H-LL
13
                                         Plaintiff,
14                                                        ORDER GRANTING JOINT
     v.                                                   MOTION TO DISMISS AND
15
     LG ELECTRONICS, INC.; LG                             DIRECTING THE CLERK TO
16   ELECTRONICS U.S.A., INC.; and LG                     CLOSE THE CASE
17   ELECTRONICS MOBILECOMM
     U.S.A., INC.,                                        [Doc. No. 47.]
18
                                      Defendants.
19
20         On May 8, 2019, the parties filed a joint motion to dismiss the action pursuant to
21   Federal Rule of Civil Procedure 41, with each party to bear its own costs, expenses, and
22   attorneys’ fees. (Doc. No. 47.) In the joint motion, the parties state that they agree that all
23   claims in the action should be dismissed with prejudice and all counterclaims in the action
24   should be dismissed without prejudice, subject to the terms of the agreement entitled
25   “Settlement and License Agreement” and dated May 7, 2019. (Id.)
26         The Court, for good cause shown, grants the joint motion to dismiss. The Court
27   dismisses all claims in the action with prejudice and all counterclaims in the action without
28

                                                      1
                                                                                     18-cv-01955-H-LL
      Case 3:18-cv-01955-H-LL Document 48 Filed 05/13/19 PageID.288 Page 2 of 2


 1   prejudice, with each party to bear its own costs, expenses, and attorneys’ fees. The Clerk
 2   is directed to close the case.
 3         IT IS SO ORDERED.
 4   DATED: May 13, 2019
 5
                                                 MARILYN L. HUFF, District Judge
 6                                               UNITED STATES DISTRICT COURT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                 18-cv-01955-H-LL
